943 So. 2d 989 (2006)
Demeshio WARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-4476.
District Court of Appeal of Florida, First District.
December 8, 2006.
Demeshio Ward, pro se, Petitioner.
Charlie Crist, Attorney General, and Sheron L. Wells, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order rendered on or about January 30, 2006, denying petitioner's motion to correct illegal sentence in Duval County Circuit Court case number 16-1996-CF-14145-AXXX-MA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
ERVIN, ALLEN, and WOLF, JJ., concur.